 In the Matter of OHMITE MANUFACTURING COMPANYandUNITED MINEWoiu xis OF AMERICA, DISTRICT 50Case No. R-5428SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESAugust 31, 1943On June 24, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballotwas conducted on July 22, 1943, under the direction and supervisionof the Regional Director for the Thirteenth Region (Chicago, Illinois).On May 12,1943, the Regional Director, acting pursuant to Article III,Section 10, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued and duly served upon the partiesan Election Report.As to the balloting and its results, the Regional Director reportedas follows :Approximatenumber ofeligible voters_______________________803Total ballots cast__________________________________________640Total ballots challenged ---------------------------- ____50Total void ballots --------------------------------- --------3Total valid votes counted___________________________________ 587Votes cast for District 50, UnitedMineWorkers ofAmerica____ 330Votes castagainstDistrict 50, United Mine Workers of America- 257Thereafter, on July 28, 1943, the Company filed objections to theelection substantially as follows :1.That the voters eligible to participate in the election were de-prived of a free choice in the election because the Union distributedleaflets which falsely and fraudulently represented to the employeesthat the National Labor Relations Board desired and recommendedthat the employees vote in favor of the Union.2.That the employees eligible to vote were misled, by fraudulentstatements, to vote in favor of the Union.1 50 N L.R B. 815.52 N. L. R. B., No. 47.346 -OHMITE MANUFACTURING COMPANY347Following an investigation of the objections, on August 19, 1943, theRegionalDirector issued and duly served on the parties a Report onObjections in which he found the objections of the Company to raiseno substantial or material issue with respect to the conduct of theballot or the Election Report.Thereafter, on August 24, 1943, the Company requested a hearingbefore the Board at Washington, D. C., for the purpose oforal argu-ment on the objections. Since the objections are founded wholly uponthe circulation of printed matter by the Union and such printed mat-ter has been examined by the Board, the request is hereby denied.The objections raised by the Company relate chiefly to writtencharges of the Union with respect to wages and working conditionsof the employees and were published for the most part prior to theissuanceof the Decision and Directionof Electionherein.It is notthe function of the Board in a representation case, to determine thetruth or falsity of such charges.The employees to whom they weredirected are able to evaluate their accuracy by observation and experi-ence.The Board has examined the fascimile ballots distributed bythe Union.Obviously they are designed to persuade the employees tovote for the Union. Six employees assert that the facsimiles misledthem to the belief that the Board desired employees to vote for theUnion.That anyone was so misled is difficult to believe. The officialNotice of Election was postedin conspicuousplaces throughout theCompany's plants for several days prior to the election.The Noticefully informed the employeesas tothe choice theywere offered andemphasized the secrecy of the ballot.Marked facsimileballots arecommonly used in elections to persuade the voter to prefer one choiceover another and we do not agree that such practice is fraudulent.We find that the objections of the Company raise no substantial ormaterialissue with respect to the conduct of the ballot or to the Elec-tion Report, and they are hereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT is HEREBY cERTI ED that District 50, United Mine Workers ofAmerica has been designated and selected by a majority of all em-ployees of Ohmite Manufacturing Company at its Chicago plant in-cluding janitors and janitresses, maintenance men, and toolroom andmachine shop employees, but excluding working supervisors, plantexpediters, office expediters, the works manager, the general manager,plant superintendents, assistant plant superintendents, general fore- 348DrOLSMONS OF NA(PIONAL LABORRELATIONS BOM)men, clerical employees, office employees, armed guards, timekeepers,engineers, model makers and experimental machinists in the labora-tory, time-study engineers, and the matron counsellor, as their repre-sentative for the purposes of collective bargaining, and that pursuantto Section 9 (a) of the Act, the said organization is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, andother conditions of employment.CHAIRMAN Mmms took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.